Citation Nr: 0126553	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  99-01 584	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for arteriosclerotic 
coronary artery disease and cerebrovascular accident, claimed 
as secondary to service connected nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to March 
1946. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  The veteran's service-connected arteriosclerotic coronary 
artery disease and cerebrovascular accident are not shown to 
have been present in service, within the first year following 
service discharge, or for many years thereafter, nor are they 
the result of any incident or incidents of the veteran's 
period of active military service.

2.  Service connection is currently in effect for nicotine 
dependence.

3.  The veteran's service-connected arteriosclerotic coronary 
artery disease and cerebrovascular accident are not causally 
related to service-connected nicotine dependence.

4.  The veteran's service-connected arteriosclerotic coronary 
artery disease and cerebrovascular accident underwent no 
demonstrated increase in severity as a result of cigarette 
smoking resulting from service-connected nicotine dependence.



CONCLUSION OF LAW

Arteriosclerotic coronary artery disease and cerebrovascular 
accident were not incurred in or aggravated by active 
military service, and may not be presumed to have been so 
incurred; nor are they proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At the time of a service entrance examination in November 
1943, there was noted the presence of a functional pulmonic 
systolic murmur, which was not considered disabling.  The 
veteran's blood pressure was 140/80, with a pulse of 100 in 
the sitting position.  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of coronary 
artery disease or a cerebrovascular accident.  At the time of 
a service separation examination in March 1946, the veteran's 
blood pressure was 122/74.  Radiographic studies of the 
veteran's chest were within normal limits, and no pertinent 
diagnosis was noted.  

On VA fee-basis examination in March 1948, the veteran was 
described as "in excellent health."  Blood pressure was 
120/72, and the veteran's heart displayed a normal size, 
rate, and rhythm.  Radiographic studies showed the veteran's 
heart, diaphragm, and thoracic cage to be within normal 
limits.  At the time of examination, no pertinent diagnosis 
was noted.

During the course of private outpatient treatment in June 
1987, the veteran stated that he neither smoked, nor used any 
other tobacco product.  When questioned, the veteran denied 
the presence of chest pain or angina, and similarly denied 
any shortness of breath, palpitations, or fluttering.  At the 
time of evaluation, the veteran denied the presence of high 
blood pressure.

In August 1988, the veteran was hospitalized due to 
difficulty walking, as well as slurred speech, and weakness 
in the left upper extremity.  Noted at the time of admission 
was that the veteran had a past history of intermittent 
hypertension, though with no myocardial disease.  

On physical examination, the veteran's blood pressure was 
142/92.  Both the veteran's pulse and respiration were within 
normal limits, and his heart displayed a regular rate, 
without murmur, rub, or gallop.  At the time of admission, a 
chemistry profile was entirely within normal limits.  He was 
placed on Heparin, the initial clinical impression being that 
of a vertebrobasilar transient ischemic attack.  At the time 
of his discharge, the pertinent diagnosis was cerebrovascular 
accident of the right brain stem versus right cerebral 
hemisphere, with left upper and left lower extremity 
weakness.  A secondary diagnosis was hypertension.  

Private treatment records are to the effect that, in January 
1989, the veteran underwent ultrasound evaluation of his 
carotid arteries.  That examination showed considerable 
tortuosity, as well as a moderate amount of plaque in both 
the right and left internal carotid arteries.  

In early February 1989, a private physician indicated that he 
had recently had the opportunity to conduct a general medical 
examination of the veteran.  That examination was consistent 
with past vertebrobasilar transient ischemic attacks and a 
small CVA (i.e., stroke), as well as medically controlled 
hypertension.  

At the time of a private outpatient evaluation in April 1990, 
the veteran stated that he had "quit smoking" in 1953.

During the course of VA outpatient treatment in June 1991, 
the veteran gave a history of a CVA three years earlier.  
When questioned, the veteran gave no history of heart 
disease.  According to the veteran, he had smoked for seven 
years, until 1953.  

On private ultrasound examination of the veteran's carotid 
arteries in August 1991, there was evidence of extensive 
plaque filling the left carotid bulb and proximal left ICA.  
Doppler evaluation of the left ICA showed markedly increased 
blood velocity, in addition to blood turbulence corresponding 
to an extremely high grade of stenosis in the range of 80 to 
99 percent.  The left external carotid and vertebral arteries 
were patent, with flow in a normal direction.  At the time of 
evaluation, there was a marked amount of uncalcified plaque 
in the right carotid bulb.  Doppler evaluation of the right 
ICA showed markedly increased blood velocity, as well as 
blood turbulence corresponding to a range of 80 to 99 percent 
stenosis.  The right external carotid and vertebral arteries 
were patent, with a flow in the normal direction.  

The veteran's private physician, in September 1991, indicated 
that, in mid-August 1991, the veteran had undergone a left 
carotid endarterectomy.  Postoperatively, the veteran made a 
"very good" recovery.  However, given the high grade of 
stenosis along the veteran's right carotid artery, it was 
felt that the best course of action would be to place him on 
Coumadin.

On VA examination for an unrelated medical problem in 
November 1991, the veteran's blood pressure was 164/112 in 
the sitting position, and 162/108 in the standing position.  

Private treatment records and examination reports covering 
the period from November 1991 to September 1997 show 
treatment during that time for various cardiovascular 
problems.  In July 1992, one of the veteran's private 
physicians wrote that the veteran's blood pressure was 
130/80, with a pulse of 78.  The veteran's chest was clear, 
and cardiac examination revealed no evidence of any murmurs.  
Recommended at the time was that consideration be given to a 
change in the veteran's blood pressure medication.

In June 1993, another of the veteran's private physicians 
wrote that he had recently seen the veteran for follow-up of 
bilateral carotid occlusive disease, as well as arterial 
sclerosis obliterans of the vertebral basilar system.  Blood 
pressures of 172/96, and 128/74 were reported.  Additionally 
noted was that the veteran was currently taking medication 
for hypertension.  An electrocardiogram was reported as 
normal, and unchanged from a prior tracing of August 1991.  
Radiographic studies of the veteran's chest were within 
normal limits.  

In June 1993, a private physician reported that upon 
examination of the veteran, there was evidence of carotid 
bruits, as well as a mild residual central facial weakness, 
and a mild left upper limb distal weakness of the pyramidal 
type.  

In June 1993, the veteran's private physician wrote that, due 
to the presence of atherosclerosis in the right carotid 
system, as well as a concern for the presence of that same 
disease in other inoperable areas, the veteran should remain 
on Coumadin "more or less indefinitely."  

In a VA smoking questionnaire of September 1997, the veteran 
indicated that he had first started smoking "upon landing at 
Omaha Beach."  Reportedly, at that time, the veteran had 
used lighted cigarettes to signal trains.  He indicated that 
he had not smoked prior to entering on active duty.  However, 
during the period from 1942 to 1953, he had smoked five packs 
(of cigarettes) per day.  The veteran had stopped smoking in 
July 1953, and had "never smoked again."  

In October 1997, a private physician wrote that, during World 
War II, the veteran had smoked "heavily," reportedly up to 3 
to 4 packages of cigarettes per day.  This apparently caused 
nicotine dependence, which caused him to continue smoking for 
a number of years following the completion of his military 
service.  In the opinion of the physician, the veteran did 
have significant enough cigarette usage during his service 
career to cause nicotine dependence.  He was further of the 
opinion that the veteran's nicotine dependence and continued 
cigarette usage had contributed "significantly" to the 
"complications" of arteriosclerotic heart disease.  In 1988, 
the veteran had suffered a cerebrovascular accident, which 
left him with some weakness in his left upper and lower 
extremities.  The current diagnosis was arteriosclerotic 
coronary artery disease with angina.  The physician opined 
that the veteran's tobacco use in service had led to nicotine 
dependence, and to continued smoking following the end of his 
service career, which consequently led to complications of 
arteriosclerotic vascular disease.  

In correspondence of October 1997, a former associate of the 
veteran indicated that, having worked with the veteran at the 
Post Office, he could "verify his vast desire for 
cigarettes."  Reportedly, at that time, the veteran took 
delivery on "cases" and not "cartons" of cigarettes.  

In correspondence received in October 1997, the veteran's 
brother indicated that the veteran did not smoke prior to 
entering service, and that, on those occasions when the 
veteran would come home, he could not "sleep through the 
night without getting up and smoking several times."  

In November 1997, a VA cardiovascular examination was 
accomplished.  At the time of examination, the veteran's 
claims folder, containing various "outside medical records," 
as well as his service medical records, was reviewed.  
Reportedly, the veteran began to smoke cigarettes after 
"landing in Europe" in World War II.  At that time, the 
veteran used lighted cigarettes to signal trains, and would 
frequently use 3 to 5 packs per day "for signaling purposes."  
Following his discharge, he continued to smoke 4 to 5 packs 
of cigarettes per day, buying those cigarettes by the case.  
According to the veteran, by 1952 or 1953, he stopped smoking 
"cold turkey."  At that time, to the best of the veteran's 
recollection, he became "quite irritable" and "difficult to 
live with."  The examiner noted, on review of the veteran's 
claims folder, that the veteran did not have hypertension 
either at service entrance, or at discharge.  In fact, there 
was no documentation of any type that the veteran had 
consumed tobacco in any form during service.  Following the 
examination, the pertinent diagnoses were essential 
hypertension, currently controlled with medication; 
arteriosclerotic coronary vascular disease with a recently 
documented inferior wall left ventricle ischemia; severe 
bilateral carotid artery atherosclerosis, with involvement of 
the vertebral basilar system, and a past history of partly 
reversible right cerebral stroke occurring in August 1988; 
and chronic nicotine addiction.

The examiner opined that the veteran did develop dependence 
or addiction to nicotine in the form of cigarettes during 
active military service while stationed in Europe during 
World War II and continued this habit after discharge up 
until 1952 or 1953 "at the latest," smoking up to five packs 
of cigarettes per day.  Since 1953, the veteran had not used 
tobacco products of any type.  Noted by the examiner was that 
cigarette smoking was a "known risk factor" for 
atherosclerotic coronary vascular disease, peripheral 
vascular disease, and cerebrovascular disease.  Studies had 
shown, however, that five years following the cessation of 
smoking, 40 percent of the increased risk for the 
aforementioned complications was removed.  Reportedly, five 
years following the cessation of smoking, the risk from 
smoking related problems such as atherosclerosis "further 
resolved."  Accordingly, the examiner was of the opinion that 
it was "less likely than not" that the veteran's nicotine 
addiction acquired during his military service had resulted 
in the secondary development of hypertension or 
atherosclerosis which had subsequently resulted in 
claudication, ischemic heart disease, and partly-reversible 
stroke symptomatology.

Private outpatient treatment records dated in December 1997 
show continued treatment for the veteran's various 
cardiovascular problems.  

During the course of a hearing before the undersigned member 
of the Board in July 1999, the veteran and his spouse 
testified that they had been told by one of the veteran's 
private physicians that the veteran's "nicotine dependency" 
was a "significant factor" in the development of his vascular 
problems.  See Transcript, p. 7.  

In July 1999, the private physician who had previously 
offered an opinion regarding the relationship between the 
veteran's nicotine dependence and his subsequent 
cardiovascular problems wrote that he had been seeing the 
veteran since 1991, and that the veteran had "significant" 
cardiovascular problems, including a history of chronic 
hypertension, as well as atherosclerotic heart disease with 
intermittent angina.  Other problems included "significant" 
cerebrovascular disease.  According to the physician, the 
veteran had a history of "significant tobacco use" beginning 
in the Armed Services in 1944.  Reportedly, he had smoked 
five packs a day for nine years, and stopped in 1953, 
indicative of a "45-pack-year history."  The physician opined 
that it was "well recognized" that tobacco use was a 
significant contributor to cardiovascular disease, and that 
tobacco use was the largest single cause of premature cardiac 
death in the western world, and that cardiovascular disease 
was linked to tobacco usage, and included both coronary 
artery disease and cerebrovascular disease.  According to the 
physician, smoking multiplied the affect of other coronary 
risk factors, and was estimated to be the cause of 
approximately 20 percent of all deaths from cardiovascular 
disease in the United States in 1990.  The physician opined 
that the veteran's vascular conditions were due to and the 
result of nicotine dependency.  Further noted was that the 
nicotine dependency was "at least 25 percent" of the cause of 
his attendant vascular problems.  

In June 2000, the VA sought the opinion of a VA medical 
expert regarding the relationship between the veteran's 
arteriosclerotic heart disease and cerebrovascular accident 
and his service-connected nicotine dependence.  In July 2000, 
the medical expert responded that he had reviewed the claims 
folder, including prior opinions furnished by the veteran's 
private physicians, as well as multiple adjudications that 
causation could not be established.  The medical expert 
indicated that he "certainly agreed" with prior opinions that 
it was "less than likely" that eight years of smoking, 
discontinued 35 years earlier, was the causative factor in 
the veteran's cardiac and vascular symptoms in 1988.  Noted 
at the time was that there were "numerous other risk factors" 
which came into play, including the veteran's general 
physical fitness, nutrition, and family history, as well as 
documented co-morbid conditions of hypertension, obesity, and 
diabetes.  Additionally noted was that many patients 
developed cardiac and other vascular abnormalities with no 
risk factors whatsoever.  In summary, the medical expert 
"categorically disagreed" with the opinion of the private 
physician that the veteran's vascular conditions were due to 
and the result of nicotine dependency.  

In August 2000, the VA sought the opinion of an independent 
medical expert regarding the relationship between the 
veteran's arteriosclerotic heart disease and cerebrovascular 
accident and his service-connected nicotine dependence.  In 
August 2001, the expert indicated that, based on his review 
of pertinent medical literature, there was "no data" 
regarding the relationship between nicotine dependence (and 
cardiovascular disease) where there had been an eight-year 
period of nicotine use followed by a 35-year period of 
nicotine abstinence.  Similarly, the question of whether the 
veteran's coronary and cerebral vascular disease was 
proximately due to an eight-year history of cigarette smoking 
followed by a 35-year period of abstinence was plagued by a 
lack of long-term information.  While it was "plausible" that 
nicotine dependence leading to continued cigarette smoking 
increased the risk of coronary and cerebral vascular disease, 
it was "uncertain" whether the increased risk of vascular 
disease caused by smoking was eliminated following such a 
long period of abstinence.  In the opinion of the examiner, 
were it to be believed that the veteran's risk of 
cardiovascular disease remained elevated due to a remote 
period of cigarette smoking, that risk would have to be 
small, especially in the context of the veteran's other risk 
factors and prolonged period of abstinence.  In summary, it 
was "unlikely" that nicotine dependence was the proximate 
cause of the veteran's coronary artery and cerebral vascular 
disease.  Equally unlikely was that the veteran's coronary 
artery and cerebral vascular disease were "aggravated" by his 
nicotine dependence.

Analysis

The veteran in this case seeks service connection for 
arteriosclerotic heart disease and the residuals of a 
cerebrovascular accident, claimed to be the result of 
nicotine dependence acquired in service.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001).  Moreover, where a veteran served ninety (90) 
days or more during a period of war, and cardiovascular 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  
Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Finally, where there is aggravation of a nonservice-connected 
condition which is proximately due to or the result of a 
service-connected condition, the veteran may be compensated 
for the degree of disability (but only that degree) which is 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of cardiovascular disease.  

The earliest clinical indication of the presence of chronic 
cardiovascular disease is dated in August 1988, more than 40 
years following the veteran's discharge, at which time he 
suffered a "small" cerebrovascular accident.  Additionally 
noted at that time was the presence of hypertension. 

The Board notes that, at the time of the aforementioned 
incident, there was no indication, medical or otherwise, that 
the veteran's cardiovascular disease had its origin during 
his period of active military service.  Nor is it otherwise 
alleged.  Rather, the crux of the veteran's argument is that 
such cardiovascular disease as he currently suffers is the 
result of nicotine dependence acquired in service.  

The Board acknowledges that, on two separate occasions, one 
of the private physicians involved in the veteran's care has 
indicated that, in his opinion, the veteran's nicotine 
dependence and continued cigarette usage "contributed 
significantly" to his arteriosclerotic vascular disease.  
However, those opinions appear to have been offered without 
benefit of a longitudinal review of the veteran's entire 
claims folder.  In that regard, a VA physician, following 
just such a review and examination of the veteran, was of the 
opinion that it was "less likely than not" that the veteran's 
nicotine addiction had resulted in the development of 
hypertension, atherosclerosis, ischemic heart disease, or 
certain stroke symptomatology.  A VA expert in cardiology, 
again following a full review of the veteran's file, stated 
that he "certainly agreed" that it was less than likely that 
eight years of smoking discontinued 35 years earlier was a 
causative factor in the veteran's cardiovascular disease, and 
that he, therefore, "categorically disagreed" with the 
opinion of the veteran's private physician.  

The Board notes that, following objection from the veteran's 
accredited representative, the VA sought the opinion of an 
independent medical expert regarding the relationship in 
question.  That expert, following a full review of the 
veteran's claims folder, indicated that it was "unlikely" 
that the veteran's nicotine dependence was the proximate 
cause of, or in any way aggravated, the coronary artery and 
cerebral vascular disease.  Under such circumstances, the 
Board is of the opinion that the weight of the evidence is 
clearly against the veteran's claim.  This is to say that, 
based upon a review of the entire pertinent evidence of 
record, it has not been demonstrated that the current 
arteriosclerotic coronary artery disease and cerebrovascular 
accident are, in fact, causally related to, or aggravated by, 
service-incurred nicotine dependence.  Accordingly, the 
veteran's claim must be denied.

The Board observes that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires the VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, the VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant, and which 
part, if any, the VA will attempt to obtain on behalf of the 
claimant.  

In the present case, the record reflects that the veteran has 
been informed of the requirements for establishing 
entitlement to service connection.  The veteran has not 
identified any additional evidence to support his claim.  
Moreover, following a thorough review of the record, the 
Board is satisfied that the VA has met its "duty to assist" 
the veteran in the development of all facts pertinent to his 
claim.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, including the scheduling of a VA 
examination, and the obtaining of more than one medical 
opinion.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to assist him mandated by the aforementioned legislation.  


ORDER

Service connection for arteriosclerotic coronary artery 
disease and cerebrovascular accident, claimed as secondary to 
service-connected nicotine dependence, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

